DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 4/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
2.	Applicant’s arguments, pages 5-13, filed on 5/23/2022 with respect to the rejections of claims 1 and 6, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Johansson et al., US 2012/0088457.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).



3.	Claims 1, 5-6, 10-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Persson et al. (US 2011/0199923), hereinafter Persson, in view of Johansson et al. (US 2012/0088457), hereinafter Johansson.

Regarding Claim 1, Persson teaches A method performed by a user equipment (UE) in a communication system (Para. 0100] see Fig. 7 a method performs by a mobile station and network node), the method comprising: transmitting a radio resource control (RRC) connection request message ([Para. 0095, 0102] the first mobile station can first send an RRC Connection Request message to the first network node); starting a timer associated with an RRC connection setup ([Para. 0095-0102] The mobile station starts a timer associated with the RRC connection procedure); 
logging connection establishment failure information based on an expiry of the timer ([Para. 0088-0089, 0095-0099] the mobile station logs the network measurement results based on the timer expires. The measurement results include random access measurement logged when random access failure occurs [0012-0016]);
and transmitting a UE information response message as a response to a UE information request message, Wherein the UE information response message includes the connection establishment failure information ([Para. 0094-0098] the mobile station receives a request for a logged measurement report from the network node and sent the logged measurement report as a response message. [Para. 0016] the logged measurement report includes random access measurement logged when random access failure occurs).
Persson does not disclose wherein the connection establishment failure information includes information indicating a number of preambles that were transmitted and information indicating whether or not a maximum power level was used for a last transmitted preamble among the preambles.
Johansson from the same field of endeavor teaches wherein the connection establishment failure information includes information indicating a number of preambles that were transmitted and information indicating whether or not a maximum power level was used for a last transmitted preamble among the preambles ([Para. 0031, 0034, 0043] Fig. 3 shows UE may perform the MDT logging measurement according to the MDT logging measurement configuration information for the connection reconfiguration, and store the result of the MDT logging measurement when the UE is idle. [Para. 0028-0029] which includes information indicating a RACH failure reason, the power of emission preamble used for the number of times of Random Access Channel (RACH) attempt, the number of RACH attempt times and the preamble emission power reaches the maximum. It is noted that the number of RACH attempts times indicates the number of preambles transmitted considering that each RACH attempt is a RACH preamble transmission.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings from Persson and Johansson to implement MDT logging measurement to assist locating a network problem, and reducing a Drive Test overhead.

Regarding Claim 5, Persson does not disclose wherein the connection establishment failure information further includes at least one of: information indicating a number of the at least one preamble, a cell identity of a cell, channel measurement information of the cell, the channel measurement information of at least one neighbor cell, or a content of location information. 
Johansson teaches wherein the connection establishment failure information further includes at least one of: information indicating a cell in which connect establishment failed, channel measurement information of the cell, channel measurement information of at least one neighbor cell, or location information. ([Para. 0028-0029, 0043-0050] Fig. 3 shows UE may perform the MDT logging measurement according to the MDT logging measurement configuration information for the connection reconfiguration, and store the result of the MDT logging measurement when the UE is idle. The logging measurement includes reporting UE location in a cell, channel measurement of a serving cell and another cell ID and RSRP, RSRQ, and the preamble emission power).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings from Persson and Johansson to implement MDT logging measurement to assist locating a network problem, and reducing a Drive Test overhead.

Regarding Claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Persson in view of Johansson. Specifically, Persson teaches A user equipment (UE) in a communication system (see Fig. 1), the UE comprising: a transceiver; and a controller configured to: transmit, via the transceiver to a base station ([Para. 0072-0081] Fig. 3 shows a block diagram of an arrangement 40 in a mobile station including control unit 58 and a transmitter front-end (FE TX) 66, which generates a transmission signal to the base station as shown in Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings from Persson and Johansson to implement MDT logging measurement to assist locating a network problem, and reducing a Drive Test overhead.

Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 5.

Regarding Claim 11, the combination of Persson and Johansson, specifically, Persson teaches transmitting an RRC connection complete message including information informing that the UE has the connection establishment failure information ([Para. 0095, 0102] the mobile station has performed the measurements as a part of an RRC connection setup procedure. The mobile station sends an RRC Connection Setup Complete message including logged measurement report that the measurement includes the random access failure occurs logged [0012-0016]), and receiving the UE information request message including information for requesting the connection establishment failure information ([Para. 0094-0096] the mobile station receives a request in a RRC UE information request message for a logged measurement report which includes the random access failure occurs logged [0012-0016]).

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 11.


4.	Claims 2 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Persson in view of Johansson as applied to claims 1 and 6, respectively above, and further in view of Toskala et al. (US 2003/0223452), hereinafter Toskala.

Regarding Claim 2, Persson does not disclose wherein the preambles were transmitted for a random access, and wherein the preambles were transmitted by increasing a transmit power level.
Johansson teaches wherein the preambles were transmitted for a random access ([Para. 0029] the measurement report includes the number of RACH (i.e., preambles attempt, and the preamble emission power, and the preamble emission power reaches the maximum).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings from Persson and Johansson to implement MDT logging measurement to assist locating a network problem, and reducing a Drive Test overhead.
The combination of Persson and Johansson does not disclose wherein the preambles were transmitted by increasing a transmit power level. 
Toskala from the same field of endeavor teaches wherein the preambles were transmitted by increasing a transmit power level. ([Para. 0031-0032] see Fig. 1, describes during the RRC connection establishment procedure, if the RACH capture has occurred, and if the timer has not expired, UE’s preamble generator 306 repeatedly transmits the preamble by increasing the transmission power every time the preamble is sent until RACH is captured).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Persson, Johansson and Toskala to shorten the access connection time and to improve the service quality.

Regarding Claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 2.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100041428, Chen et al. discloses Method for Logging power control of first data transmission in random access procedure of FDMA communication.
US 20090186624, Cave et al. discloses Method of performing an enhanced random access channel procedure in a cell.
US 20140023032, Kim et al. discloses Method and apparatus for efficiently transmitting information acquired by a terminal to a base station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413            

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413